 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   CLAYTON L. ZAMUDIO,                                 Case No.: 20-CV-0070 W (AHG)
14                                      Plaintiff,
                                                         ORDER DISMISSING CASE
15   v.                                                  WITHOUT PREJUDICE
16   3M COMPANY, INC.,
17                                   Defendant.
18
19
20         On December 26, 2019, this Court received a Conditional Transfer Order (“CTO”)
21   from the Judicial Panel on Multidistrict Litigation (“JPMDL”) transferring the related
22   case, Zamudio v. 3M Company, Inc., 19cv2277 (the “Related Case”), to the Northern
23   District of Florida. (See CTO [Doc. 6, case 19-cv-2277].) Thereafter, Plaintiff filed a
24   notice of opposition to the CTO. (See Stay of CTO [Doc. 9, case 19-cv-2277].) As a
25   result, the JPMDL issued a stay of the CTO to allow for resolution of Plaintiff’s
26   challenge. (Id.) Because of the JPMDL’s order, the Related Case was transferred back to
27   this Court, where it was assigned the current / new case number, 20-cv-0070. (See

                                                     1
                                                                               20-CV-0070 W (AHG)
 1   1/09/2020 Minute Entry [Doc. 11, case 20-cv-0070].) Because this case and the Related
 2   Case are identical, on January 16, 2020, this case was transferred to this Court. (See
 3   2/16/2020 Minute Entry [Doc. 14, case 20-cv-0070].)
 4         On or about January 28, 2020, the JPMDL denied Plaintiff’s challenge, reinstated
 5   the CTO and transferred the case to the Northern District of Florida. (See 1/28/2020
 6   Minute Entry [Doc. 19, case 19-cv-2277].) In light of the reinstatement of the CTO and
 7   transfer of the Related Case, the Court ORDERS this case DISMISSED WITHOUT
 8   PREJUDICE.
 9         IT IS SO ORDERED.
10   Dated: February 21, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  2
                                                                               20-CV-0070 W (AHG)
